DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-12, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the prior art fails to disclose a specific audio device comprising:
an electroacoustic convertor comprises: 
	at least one first sensing capacitor, wherein each of the at least one first sensing capacitor comprises: 
	15a first upper electrode; 
	a first lower electrode; and 
	at least one first spacer, configured to separate the first upper 20electrode and the first lower electrode; and 
	at least one second sensing capacitor, wherein each of the at least one second sensing capacitor comprises: 
	a second upper electrode, wherein a first tip vertex of the first upper electrode is aligned to a second tip vertex of the second upper 25electrode; 
	a second lower electrode; and 
	at least one second spacer, configured to separate the second upper 30electrode and the second lower electrode; and 2Appl. No. 16/932,824 Reply to Office action of February 22, 2022 
	a differential amplifier, having a first input terminal coupled to a first output terminal and a second input terminal coupled to a second output terminal of the electroacoustic convertor.
	Furthermore, the above limitations in combination with the rest of disclosed limitations cause the claim being distinguished from the prior art.
Regarding independent claim 16: the prior art fails to disclose a specific electroacoustic convertor comprising:
	an upper electrode; 
	a lower electrode; and at least one spacer, configured to separate the upper electrode and the lower electrode, wherein each of the at least one spacer is disposed at a reentrant 30vertex or a tip vertex of the upper electrode.
	Furthermore, the above limitations in combination with the rest of disclosed limitations cause the claim being distinguished from the prior art.
Regarding independent claim 18: the prior art fails to disclose a specific audio device comprising:
an electroacoustic convertor comprises: 
	at least one first sensing capacitor comprises: 
		first upper electrode; 
		20a first lower electrode; and 
		at least one first spacer, configured to separate the first upper electrode 	and the first lower electrode, wherein each of the at 25least one first spacer is 	disposed at a first reentrant vertex of the first upper electrode; and 
	at least one second sensing capacitor comprises: 
		a second upper electrode; 
		30a second lower electrode; and 
		at least one second spacer, configured to separate the second upper 	electrode and the second lower electrode, wherein each of the at 5least one 	second spacer is disposed at a second tip vertex of the second upper electrode.
	Furthermore, the above limitations in combination with the rest of disclosed limitations cause the claim being distinguished from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654